UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-52282 EastBridge Investment Group Corporation (Exact name of registrant as specified in its charter) Arizona 86-1032927 (State or Other Jurisdiction of (I.R.S. Employer Incorporation) Identification No.) 8040 E. Morgan Trail, Unit 18, Scottsdale, Arizona 85258 (Address of Principal Executive Offices) (480) 966-2020 (Registrant’s telephone number) Securities registered under Section12(b) of the Exchange Act: None Securities registered under Section12(g) of the Exchange Act: Common Stock, no par value per share (Title of Class) Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days:YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesþ No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non–accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company”in Rule 12b–2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non–Accelerated filer o Smaller Reporting Company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b–2 of the Exchange Act).YesoNoþ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding atJuly 30, 2010 Common stock, no par value EastBridge Investment Group Corporation TABLE OF CONTENTS PageNumbers PART I - FINANCIAL INFORMATION Item1. Condensed Consolidated Financial Statements (unaudited) Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statement of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 Item2. Management’s Discussion & Analysis of Financial Condition & Results of Operations 14 Item3 Quantitative and Qualitative Disclosures About Market Risk 18 Item4. Controls and Procedures 18 PART II - OTHER INFORMATION Item1. Legal Proceedings 20 Item1A. Risk Factors 20 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item3. Defaults Upon Senior Securities 20 Item4. [Removed and Reserved] 20 Item5 Other Information 20 Item6. Exhibits 21 SIGNATURES 22 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS EASTBRIDGE INVESTMENT GROUP CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, (unaudited) Assets Cash $ $ Total current assets Advances receivable from related parties - Total assets $ $ Liabilities and Stockholders' Deficit Liabilities: Accounts payable Disputed accounts payable Accrued expenses Line of credit Deferred revenue Advances payable to related party Other current liabilities Total current liabilities Total liabilities Commitments and contingencies Stockholders' deficit: Preferred stock series A, no par value, 50,000,000 shares authorized; none issued and outstanding as of June 30, 2010 and December 31, 2009, respectively - - Preferred stock series B, no par value, 50,000,000 shares authorized; none issued and outstanding as of June 30, 2010 and December 31, 2009, respectively - - Common stock, no par value, 300,000,000 shares authorized; 147,938,151 and 140,377,339 issued and outstanding as of June 30, 2010 and December 31, 2009, respectively Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 EASTBRIDGE INVESTMENT GROUP CORPORATION
